Citation Nr: 1741721	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-22 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for seizures with brain hemorrhages, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for a parathyroid gland disorder, to include as the result of exposure to herbicides.

3.  Entitlement to service connection for prostate cancer, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for kidney stones, to include as the result of exposure to herbicides.

5.  Entitlement to service connection for a skin disability, claimed as rashes, to include as the result of exposure to herbicides.  

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2013 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  He specified that he wanted either a Travel Board of Videoconference hearing.  

In February 2017, the RO sent correspondence to the Veteran advising him that a hearing had been scheduled.  This correspondence was sent to an address in Los Angeles, on [redacted].  The record indicates that the Veteran did not report for this hearing.  However, it appears that the Veteran's address has changed.  In that regard, a benefits claim from the Veteran received by VA in September 2015 indicates a Los Angeles address on [redacted].  Moreover, a March 2017 letter from the Board to the Veteran at the [redacted] address was returned as undeliverable, the envelope bearing a hand written notation that the Veteran had moved.  While it is unclear whether the hearing notification sent to the [redacted] address reached the Veteran, the Board has concluded, in light of the confusion concerning this matter, that the Veteran's address should be verified, and that he should be afforded an additional opportunity to report to a videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's correct mailing address.

2.  Then, schedule the Veteran for a videoconference hearing at the Los Angeles, California RO before a Veterans Law Judge (VLJ).  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the electronic folder.

After the hearing is conducted, or if the Veteran withdraws his request or does not report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




